DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A MATRIX BARCODE HAVING A PLURALITY OF COLORS AND A LEAST PREVALENT COLOR 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. (US 6,572,025) in view of Stubler et al. (US 6,711,291) and Verschuur et al. (US 2005/0006472).
With respect to claim 1 and 2, Nishikado et al. discloses an article of manufacture, comprising: 
a matrix barcode on a physical medium (e.g. card, sticker, paper) and associated with an environment (image), the matrix barcode comprising a plurality of colors  (col. 2, lines 26-34 and 55-65; col. 14, line 65 – col. 15, line 7; claims 5 and 6).
Nishikado et al. fails to expressly disclose  wherein at least one of the plurality of colors is a least prevalent color, of a plurality of prevalent colors in the environment.
Stubler et al. teaches it is well known in the art to maximize contrast between an item and its environment (surrounding image area) by choosing a dominant color (i.e. prevalent color) appearing within the image as the color of the item (claim 29).  Therefore, choosing least dominant colors, i.e. least prevalent colors is considered to result in an opposite effect of the teachings of Stubler et al. (i.e. result in minimizing the contrast of an item with respect to its environment).  Verschuur et al. teaches it is well known in the art that an item that is a color which lacks contrast with its environment (surrounding medium) is hidden from view for security enhancement ([0025]).  Nishikado et al. teaches the matrix barcode is hidden in an environment (image) for increased security (col. 2, lines 41-48; Fig. 1), thus is considered to lack, or have minimized, contrast with its environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify at least one of the plurality of colors is a least prevalent color, of a plurality of prevalent colors in the environment, thereby providing the hidden matrix barcode for enhanced security purposes.
With respect to claim 11, the modified Nishikado et al. discloses the matrix barcode is embedded with computer data (col. 18, lines 56-60).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. modified by Stubler et al. and Verschuur et al. as applied to claim 1 above, and further in view of Dalal et al. (US 2013/0343645).
Regarding claim 3, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose the matrix barcode is displayed by a computer display and the detection of the matrix barcode is along a surface of the computer display.
Dalal et al. teaches it is well known in the art for a matrix barcode to be displayed by a computer display ([0018], [0022], [0023], [0032]-[0034]), and the matrix barcode applications can include inventory control, product information, ticketing, security and identification ([0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix barcode to be displayed by a computer display, in order to increase the functionality of the matrix barcode by displaying the matrix barcode on a mobile phone depending on the desired application (e.g. to display a matrix barcode on a mobile phone display for use as a ticket).

Claims 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. modified by Stubler et al. and Verschuur et al. as applied to claim 1 above, and further in view of Fang (US 2016/0379031).
Regarding claim 3, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose the matrix barcode is displayed by a computer display and the detection of the matrix barcode is along a surface of the computer display.
Fang teaches it is well known in the art for a matrix barcode to be displayed by a computer display ([0019], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix barcode to be displayed by a computer display, in order to increase the functionality of the matrix barcode by displaying the matrix barcode on a mobile phone depending on the desired application.
With respect to claims 12 and 13, the modified Nishikado et al. addresses all the limitations of claim 11.
The modified Nishikado et al. fails to expressly disclose the computer data is represented by a plurality of pixels associated with the plurality of colors, wherein the plurality of colors are associated with at least three color channels, wherein the plurality of pixel are associated with the at least three color channels.
Fang teaches it is well known in the art for a matrix barcode to be embedded with data wherein the data is represented by a plurality of pixels associated with the plurality of colors, wherein the plurality of colors are associated with at least three color channels, wherein the plurality of pixel are associated with the at least three color channels ([0020], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer data to be represented by a plurality of pixels associated with the plurality of colors, wherein the plurality of colors are associated with at least three color channels, wherein the plurality of pixel are associated with the at least three color channels, in order to provide a provide a high capacity matrix barcode.
With respect to claim 14, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose the matrix barcode includes four or more bits of information.  
Fang teaches it is well known in the art for a color matrix barcode includes four or more bits of information ([0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the plurality of colors to comprise non-black or non-white colors and to modify the matrix barcode to include four or more bits of information, in order to provide a high capacity color matrix barcode.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. modified by Stubler et al. and Verschuur et al. as applied to claim 1 above, and further in view of Zolotov (US 8,079,525).
Regarding claims 8 and 9, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose the matrix barcode is derived from a red-green-blue (RGB) colorspace and a derivative colorspace of the RGB colorspace, wherein the derivative colorspace includes a filtered luminance channel. The modified Nishikado et al. additionally fails to expressly disclose the matrix barcode is based at least in part on a conversion from a first colorspace to a second colorspace.
Zolotov teaches it is well known in the art for a matrix barcode to be derived from a red-green-blue (RGB) colorspace (first/original colorspace) and a derivative colorspace of the RGB colorspace (converted from RGB to YUV colorspace), wherein the derivative colorspace includes a filtered luminance channel (luminance channel is Y, and chrominance channels U and V are color difference channels without Y) (col. 3, lines 22-45; col. 5, line 35 – col. 6, line 29; col. 6, lines 38-46).  Since the derivative colorspace is generated by a converting from RGB to a YUV colorspace, the matrix barcode is based at least in part on a conversion from a first colorspace to a second colorspace.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a matrix barcode to be derived from a red-green-blue (RGB) colorspace (first/original colorspace) and a derivative colorspace of the RGB colorspace, wherein the derivative colorspace includes a filtered luminance channel, and for the matrix barcode to be based at least in part on a conversion from a first colorspace to a second colorspace, in order to distinguish between features and the background of the matrix barcode, as taught by Zolotov (col. 7, lines 18-22).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. modified by Stubler et al. and Verschuur et al. as applied to claim 1 above, and further in view of Feng et al. (US 2017/0076191) and Guenter et al. (2017/0169267).
Regarding claims 10 and 14, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose each of the plurality of colors comprise non-black and non-white colors.  The modified Nishikado et al. also fails to expressly disclose the matrix barcode includes four or more bits of information.
Feng et al. teaches it is well known in the art that color matrix codes can have four or more colors, and color matrix codes encode more information than black and white barcodes ([0004]). Guenter et al. teaches it is well known in the art that multiple colors used in 2D symbology may be used to represent additional bits, e.g. four colors for four bits, eight colors for eight bits, etc. ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the of the plurality of colors to comprise non-black and non-white colors, and to modify the matrix barcode to include four or more bits of information in order to predictably provide a matrix code having encoded a desired amount of information, e.g. to encode more information than a black and white matrix code, depending on the desired application.

Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikado et al. modified by Stubler et al. and Verschuur et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2007/0084933).
Regarding claims 15, 17 and 18, the modified Nishikado et al. addresses all the limitations of claim 1.
However, the modified Nishikado et al. fails to expressly disclose the matrix barcode includes an infrared layer, or an ultraviolet layer, or both an infrared layer and an ultraviolet layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to increase the security level of the barcode.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,314,958.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite a method, non-transitory computer-readable storage medium and system for detecting a matrix barcode in an environment, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment. 

Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,796,122.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite a method, non-transitory computer-readable storage medium and system for detecting a matrix barcode on a physical medium and associated with an environment, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.

Claims 1, 4, 5, 7-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 7 of U.S. Patent No. 10,534,948.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite an apparatus for creating a matrix barcode in an environment, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.

Claims 1, 5, 9, 11, 15, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 of copending Application No. 17/868360 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The copending claims are drawn to a computer-implemented method, computer-readable storage medium, and computing apparatus for generating a matrix barcode having similarly claimed elements of varying scope, the same subject matter.  The copending claims recite generating a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers, and wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 9-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5 and 8-11 of U.S. Patent No. 11,429,826.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are drawn to an article of manufacture that includes a matrix barcode having similarly claimed elements of varying scope, the same subject matter.  The patented claims recite an article of manufacture, comprising: a matrix barcode on a surface (computer display), wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode having an infrared layer and an ultraviolet layer.

Claims 1, 3, 4, 6, 8, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18 and 20  of U.S. Patent No. 10,977,536.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite a method, non-transitory computer-readable storage medium and apparatus for detecting a matrix barcode, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite detecting the matrix on a display device, and also recite the matrix barcode having an infrared layer and an ultraviolet layer. 

Claims 1, 3-5, 8-10, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10-13, 15-19 of U.S. Patent No. 10,726,319.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite a method, non-transitory computer-readable storage medium and system for detecting a matrix barcode on a physical medium in an environment, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode having an infrared layer and an ultraviolet layer.

Claims 1, 8, 11, 12, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5 of U.S. Patent No. 10,496,911.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are drawn to an apparatus that generates a matrix barcode, wherein the matrix barcode comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode having an infrared layer and an ultraviolet layer. 

Claims 1, 3, 5, 9-14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-10 of copending Application No. 17/198741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The copending claims are drawn to an article of manufacturing comprising a matrix barcode on a surface, the matrix barcode comprising a plurality of colors and an ultraviolet layer, and the surface is a computer display that displays the matrix barcode, and each one of the plurality of colors are at least one least prevalent color of a plurality of prevalent colors associated with an environment..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/198741 in view of Zhang et al.
Claims 15 and 17, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to increase the security level of the barcode.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 5, 8, 10, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13 and 15-19 of U.S. Patent No. 10,977,462.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims recite a method, non-transitory computer-readable storage medium and apparatus for detecting a matrix barcode, wherein the matrix barcode is displayed via a physical medium in an environment and comprises a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an ultraviolet layer.

Claims 15 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 15 and 16 of U.S. Patent No. 10,977,462 in view of in view of Zhang et al. 
Claims 15 and 17, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to increase the security level of the barcode. 
Claims 1, 3, 5, 8-10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 13-16 and 19 of U.S. Patent No. 10,726,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.  
The patented claims are drawn to a method, non-transitory computer-readable storage medium, and system that detects a matrix barcode on display via a physical medium associated with an environment, the matrix barcode comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an ultraviolet layer.

Claims 15 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 14 and 15 of U.S. Patent No. 10,726,227 in view of in view of Zhang et al. 
Claims 15 and 17, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to increase the security level of the barcode.
Claims 1, 4, 5, 8, 9, 11, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of U.S. Patent No. 10,496,862.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are drawn to an apparatus that generates a matrix barcode on display via a physical medium associated with an environment, the matrix barcode comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an ultraviolet layer.

Claims 15 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,496,862 in view of in view of Zhang et al. 
Claims 15 and 17, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an infrared layer in order to increase the security level of the barcode.

Claims 1, 3, 5, 9-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-10 of copending Application No. 17/198601 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.  
The copending claims are drawn to an article of manufacturing comprising a matrix barcode on a surface, the matrix barcode comprising a plurality of colors and an infrared layer, and the surface is a computer display that displays the matrix barcode, and each one of the plurality of colors are at least one least prevalent color of a plurality of prevalent colors associated with an environment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/198601 in view of Zhang et al.
Claims 15 and 18, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an ultraviolet layer in order to increase the security level of the barcode.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-5, 8-10, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9-20 of U.S. Patent No. 10,977,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are a method, non-transitory computer-readable storage medium, and system that detects a matrix barcode on display via a physical medium associated with an environment, the matrix barcode comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an infrared layer and ultraviolet layer.

Claims 1, 3-5, 8-10, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-14 and 16-20 of U.S. Patent No. 10,733,492.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are a method, non-transitory computer-readable storage medium, and system that detects a matrix barcode on display via a physical medium associated with an environment, the matrix barcode comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an infrared layer and ultraviolet layer.

Claims 1, 3, 5, 9-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of U.S. Patent No. 10,509,991.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
The patented claims are a method, non-transitory computer-readable storage medium, and system that detects a matrix barcode on display via a physical medium associated with an environment, the matrix barcode comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims additionally recite the matrix barcode has an infrared layer.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,509,991 in view of Zhang et al. 
Claims 15 and 18, the patented claims address all the limitations of claim 1.
However, the patented claims fail to recite the matrix barcode includes an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the matrix barcode to include an ultraviolet layer in order to increase the security level of the barcode.

Claim 1 and 3-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-15 of U.S. Patent No. 11,024,256 in view of VanGorp et al. (US 2016/0104310).
The patented claims are a method that detects an alteration to a fiducial marker displayed on a display, the fiducial marker comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  
The patented claims fail to recite the fiducial marker being a matrix barcode.
Van Gorp et al. teaches it is well known in the art for a fiducial marker to be a matrix barcode (QR code) ([0048], [0059], [0062], [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiducial marker to be a matrix barcode in order to be scanned with a convention barcode scanner.
The patented claims also recite an apparatus that alters a colored matrix code displayed on a display based on a determined optimal colorspace wherein the alteration enhances at least one detection attribute of the altered colored matrix code in a changed environment.  The patented claims recite the altered colored matrix code is based on related plurality of colors, wherein the related plurality of colors is at least one least prevalent color associated with the changed environment.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-15 and 17-20 of U.S. Patent No. 10,529,300 in view of VanGorp et al. 
The patented claims are an apparatus, method and device that changes a display of an alterable fiducial marker, the fiducial marker comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  
The patented claims fail to recite the fiducial marker being a matrix barcode.
Van Gorp et al. teaches it is well known in the art for a fiducial marker to be a matrix barcode (QR code) ([0048], [0059], [0062], [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiducial marker to be a matrix barcode in order to be scanned with a convention barcode scanner.

Claims 1, 9, 10, 15, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 of copending Application No. 17/518721 (reference application) in view of VanGorp et al. 
The copending claims are drawn to a method, non-transitory computer-readable storage medium, and apparatus for detecting a fiducial marker in an environment, the fiducial marker comprising a plurality of colors, wherein each one of the plurality of colors are at least one least prevalent color of a plurality of prevalent colors associated with an environment.
The copending claims fail to recite the fiducial marker being a matrix barcode.
Van Gorp et al. teaches it is well known in the art for a fiducial marker to be a matrix barcode (QR code) ([0048], [0059], [0062], [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiducial marker to be a matrix barcode in order to be scanned with a convention barcode scanner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 8-10, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-11 of U.S. Patent No. 11,200,751 in view of VanGorp et al. 
The patented claims are an apparatus for detecting a colorspace alteration of a fiducial marker in an environment, the fiducial marker comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims recite the fiducial marker includes an ultraviolet layer and an infrared layer.
The patented claims fail to recite the fiducial marker being a matrix barcode.
Van Gorp et al. teaches it is well known in the art for a fiducial marker to be a matrix barcode (QR code) ([0048], [0059], [0062], [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiducial marker to be a matrix barcode in order to be scanned with a convention barcode scanner.

Claims 1, 5, 8-10, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12 and 14-16 of U.S. Patent No. 10,614,635 in view of VanGorp et al. 
The patented claims are an apparatus and method for detecting a colorspace alteration of a fiducial marker in an environment, the fiducial marker comprising a plurality of colors, wherein at least one of the plurality of colors is a least prevalent color of a plurality of prevalent colors in the environment.  The patented claims recite the fiducial marker includes an ultraviolet layer and an infrared layer.
The patented claims fail to recite the fiducial marker being a matrix barcode.
Van Gorp et al. teaches it is well known in the art for a fiducial marker to be a matrix barcode (QR code) ([0048], [0059], [0062], [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiducial marker to be a matrix barcode in order to be scanned with a convention barcode scanner.



Examiner’s Remarks
With respect to claim(s) 4-7, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0201098 is the pre-grant publication of the instant application 17/198601.
US 2021/0200969 is the pre-grant publication of copending application 17/198741.
US 2022/0058889 is the pre-grant publication of copending application 17/518721
Zolotov (US 2012/0298753) discloses a system and method for decoding barcodes not easily perceptible by human vision including converting RGB values to YUV values for a barcode ([0036], [0040]).
Schneider et al. (US 2017/0351893) teaches image processing of a barcode including a red-green-blue (RGB) colorspace and a derivative colorspace (e.g. YCbCr) of the RGB colorspace ([0014], [0024]).
	Young (US 7,050,065).  teaches it is well known in the art for a derivative colorspace to include a filtered luminance channel (i.e. Cb and Cr is obtained via filtering, i.e. subtracting, luminance channel (Y) from B and R colors respectively) (col. 2, lines 42-60).
Lim et al. (US 2017/0061582) teaches a derivative colorspace (YCbCr) includes a filtered luminance channel ([0041]).
Boday (US 2016/0148089) discloses matrix barcodes having invisible fiducial marks (204-208, 210) ([0030]-[0032], Figs. 2, 3).
Liu (US 9,230,326) discloses visible matrix barcode (2D codes such as Data Matrix) encodes spatial information (X, Y coordinates) (col. 5, lines 15-43; col. 6, 18 - col. 7, line 8)


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876